Exhibit 10.1
 
[logo.jpg]
 
EXCHANGE AND AMENDMENT AGREEMENT
 
EXCHANGE AGREEMENT (the “Agreement”) is made as of the 29th day of August, 2011
by and between Advaxis, Inc., a Delaware corporation (the “Company”), and the
purchaser (the “Investor”).
 
WHEREAS, on or about October 17, 2007, the Company issued to the Investor (i) a
warrant to purchase up to an aggregate of 2,666,667 shares of its common stock,
$0.001 par value per share (the “Common Stock”), (the “Original Warrant”) and
(ii) certain shares of Common Stock;
 
WHEREAS, such number of shares of Common Stock underlying the Original Warrant
includes shares of Common Stock issued as a result of anti-dilution provisions
in the Original Warrant;
 
WHEREAS, on or about September 22, 2008, the Company and the Investor entered
into a Note Purchase Agreement (as amended, the “Note Purchase Agreement”).
 
WHEREAS, the Company and the Investor desire to amend Section 2 of the Note
Purchase Agreement;
 
WHEREAS, Section 6.1 of the Note Purchase Agreement provides that the Note
Purchase Agreement may not be amended except by an instrument in writing signed
on behalf of the Company and the Investor;
 
WHEREAS, in exchange for (i) the Original Warrant and (ii) the Amendment, the
Company desires to issue to the Investor (or its designees) a warrant (or
warrants) to purchase up to an aggregate of 7,674,512 shares of Common Stock,
substantially in the form attached hereto as Exhibit A (the “Exchanged Warrant”
and, the shares of Common stock underlying the Exchanged Warrant, the “Warrant
Shares”); and
 
WHEREAS, the exchange of the Original Warrant for the Exchanged Warrant is being
made in reliance upon the exemption from registration provided by Section 4(2)
of the 1933 Act (as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.           Exchange.  On the Closing Date (as hereinafter defined), subject to
the terms and conditions of this Agreement, the Investor shall, and the Company
shall, pursuant to Section 4(2) of the 1933 Act, exchange the Original Warrant
for the Exchanged Warrant. At the Closing (as defined below), the following
transactions shall occur (such transactions in this Section 1, the “Exchange”):


 
 

--------------------------------------------------------------------------------

 


(a)           The Investor shall deliver or cause to be delivered to the Company
(or its designee) the Original Warrant free and clear of all liens.  As of the
Closing Date, all of the Investor’s rights under the Original Warrant shall be
extinguished.
 
(b)           In exchange for the Original Warrant, the Company shall deliver or
cause to be delivered to the Investor (or its designees) the Exchanged Warrant.
 
(c)           The Company and the Investor shall execute and/or deliver such
other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.
 
2.           Amendment to Note Purchase Agreement.
 
2.1           Amendments.  Section 2 of the Note Purchase Agreement is hereby
amended and restated in its entirety, effective as of September 22, 2008, as
follows:
 
“2.           [INTENTIONALLY OMITTED].”
 
2.2           Acknowledgment.  The parties hereto hereby acknowledge and agree
that the Amendment to the Note Purchase Agreement set forth herein is effective
as of September 22, 2008 and that any rights or obligations arising pursuant to
Section 2 of the Note Purchase Agreement prior to the date hereof are null and
void ab initio.
 
2.3           Reaffirmation.  In all respects not inconsistent with the terms
and provisions of this Agreement, the Note Purchase Agreement, as amended
hereby, shall continue to be in full force and effect in accordance with the
terms and conditions thereof, and is hereby ratified, adopted, approved and
confirmed by the parties hereto.  From and after the date hereof, each reference
to the Note Purchase Agreement in any other instrument or document shall be
deemed a reference to the Note Purchase Agreement as amended hereby, unless the
context otherwise requires.
 
3.           The Closing(s)
 
.  Subject to the conditions set forth below, the Exchange shall take place at
the offices of Greenberg Traurig, LLP, The MetLife Building, 200 Park Avenue,
New York, New York 10166, on the date hereof or at such other time and place as
the Company and the Investor mutually agree (the “Closing” and the “Closing
Date”).  At the Closing, the Company shall deliver the Exchanged Warrant to the
Investor (or its designees).
 
4.           Closing Conditions.
 
4.1           Condition’s to Investor’s Obligations.  The obligation of the
Investor to consummate the Exchange is subject to the fulfillment, to the
Investor’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Closing Date as
if made on and as of such date.


 
2

--------------------------------------------------------------------------------

 


(b)           Exchanged Warrant.  At the Closing, the Company shall have
tendered to the Investor (or its designees) the Exchanged Warrant and other
deliverables set forth herein.
 
(c)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.
 
4.2           Condition’s to the Company’s Obligations.  The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing in question, of
each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Investor contained in this Agreement (other than Section 6.2
and 6.3) shall be true and correct in all material respects on the date hereof
and on and as of the Closing Date as if made on and as of such date.  The
representations of the Investor contained in Sections 6.2 and 6.3 shall be true
and correct in all respects on the date hereof and on and as of the Closing Date
as if made on and as of such date.
 
(b)           Deliverables.  At the Closing, the Investor shall have tendered to
the Company the Original Warrant and the other appropriate deliverables set
forth herein (including without limitation as provided in Section 1 above).
 
(c)           No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
 
(d)           Proceedings and Documents.  All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the
Company  and the Company shall have received all such counterpart originals or
certified or other copies of such documents as the Company may reasonably
request.
 
5.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to Investor that:
 
5.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.


 
3

--------------------------------------------------------------------------------

 


5.2           Capitalization and Voting Rights.  The authorized capital of the
Company as of the date hereof consists of (i) 5,000,000 shares of Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), of which 740 are
presently issued and outstanding, and (ii) 500,000,000 shares of Common Stock,
of which 240,041,432 shares of Common Stock were issued and outstanding as of
August 12, 2011.
 
5.3           Authorization.  All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement and the performance of all obligations
of the Company hereunder and thereunder, including, without limitation, the
authorization (or reservation for issuance) of the Warrant Shares, the Exchange,
and the issuance of the Exchanged Warrant and the Warrant Shares (collectively,
the “Securities”) have been taken on or prior to the date hereof.
 
5.4           Valid Issuance of the Securities.  The Exchanged Warrant when
issued and delivered in accordance with the terms of this Agreement, for the
consideration expressed herein and therein, will be duly and validly
issued.  The Warrant Shares, when issued and delivered in accordance with the
terms of this Agreement and the Exchanged Warrant, will be duly and validly
issued, fully paid and non-assessable.
 
5.5           Offering.  Subject to the truth and accuracy of the Investor’s
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the “1933
Act”) and the qualification or registration requirements of state securities
laws or other applicable blue sky laws.  Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.
 
5.6           Public Reports.  The Company is current in its filing obligations
under the Securities Act of 1934, as amended (the “1934 Act”), including without
limitation as to its filings of Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q (collectively, the “Public Reports”).  The Public Reports
do not contain any untrue statement of a material fact or omit to state any fact
necessary to make any statement therein not misleading.  The financial
statements included within the Public Reports for the fiscal year ended October
31, 2009, for the fiscal year ended October 31, 2010, and for each quarterly
period thereafter (the “Financial Statements”) have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except that
unaudited Financial Statements may not contain all footnotes required by
generally accepted accounting principles.  The Financial Statements fairly
present, in all material respects, the financial condition and operating results
of the Company as of the dates, and for the periods, indicated therein, subject
in the case of unaudited Financial Statements to normal year-end audit
adjustments.


 
4

--------------------------------------------------------------------------------

 


5.7           Compliance With Laws.  The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.
 
5.8           Consents; Waivers.  No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein and therein.
 
5.9           Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the other
documents entered into in connection herewith (collectively, the “Transaction
Documents”) and the transactions contemplated hereby and thereby.  The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the
Exchanged Warrant.  The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.
 
5.10           Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Securities and Exchange Commission thereunder that are effective as of
the date hereof.
 
5.11           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.
 
5.12           No Group. The Company acknowledges that, to the Company’s
knowledge, the Investor is acting independently in connection with this
Agreement and the transactions contemplated hereby, and is not acting as part of
a “group” as such term is defined under Section 13(d) of the 1933 Act and the
rules and regulations promulgated thereunder.


 
5

--------------------------------------------------------------------------------

 


5.13           Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.  The execution, delivery and performance by the Company of
this Agreement and each Transaction Document to which the Company is a party and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations hereunder.
 
6.           Representations and Warranties of the Investor.  The Investor
hereby represents, warrants and covenants that:
 
6.1           Authorization.  The Investor has the legal capacity, full power
and authority and right to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and has taken
all action necessary to authorize the execution and delivery of this Agreement,
the performance of its obligations hereunder and the consummation of the
transactions contemplated hereby.
 
6.2           No Public Sale or Distribution. The Investor is acquiring the
Securities for its own account, not as a nominee or agent, and not with a view
towards, or for resale in connection with, the public sale or distribution of
any part thereof, except pursuant to sales registered or exempted under the 1933
Act.  The Investor is acquiring the Securities hereunder in the ordinary course
of its business.  The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof (a “Person”) to sell, transfer, pledge, assign or
otherwise distribute any of the Securities.
 
6.3           Accredited Investor Status; Investment Experience. The Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
 
6.4           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.


 
6

--------------------------------------------------------------------------------

 


6.5           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and issuance of the
Securities which have been requested by the Investor. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor understands that
its investment in the Securities involves a high degree of risk. The Investor
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Securities. The Investor is relying solely on its own accounting, legal and tax
advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.
 
6.6           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7           Transfer or Resale. The Investor understands that: (i) the Warrant
Shares have not been and are not being registered under the 1933 Act or any
state securities or “blue sky” laws, the Warrant Shares constitute “restricted
securities” as such term is defined in Rule 144(a)(3) under the 1933 Act, and
the Warrant Shares may not be offered for sale, sold, transferred, assigned,
pledged or otherwise distributed unless (A) subsequently registered thereunder,
(B) the Investor shall have delivered to the Company an opinion of counsel, in a
form generally acceptable to the Company’s legal counsel, to the effect that
such Warrant Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Investor
provides the Company and its legal counsel with reasonable assurance that such
Warrant Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Warrant Shares made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Warrant Shares under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.


 
7

--------------------------------------------------------------------------------

 


6.8           Legends    The Investor understands that the Warrant Shares will
be issued pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Warrant Shares shall bear any legend as may be required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 
6.9           Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.
 
6.10           Ownership.  The Investor is the record and beneficial owner of,
and has good and marketable title to, the Original Warrant, free and clear of
any and all liens, security interests, charges or encumbrances, agreements,
voting trusts, proxies or other arrangements or restrictions of any kind
whatsoever.
 
7.           Rule 144 Availability.  At all times during the period commencing
on the Closing Date and ending at such time that all of the Securities can be
sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, the Company
shall use its commercially reasonable efforts to ensure the availability of Rule
144 to the Investor with regard to the Securities, including compliance with
Rule 144(c)(1).


 
8

--------------------------------------------------------------------------------

 


8.           Indemnification.
 
8.1           Indemnification by the Company.  The Company agrees to indemnify,
hold harmless, reimburse and defend the Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Investor or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Company or breach of any
representation or warranty by Company in this Agreement or in any exhibits or
schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Investor relating hereto.  Notwithstanding anything herein to the contrary, in
no event shall the Company be liable to the Investor (in the aggregate) for more
than the product of (x) the number of Warrant Shares to be issued at the Closing
and (y) $0.15.
 
8.2           Indemnification by the Investor.  The Investor agrees to
indemnify, hold harmless, reimburse and defend the Company and any of its
officers, directors, agents, affiliates, members, managers, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Investor or any such person which results, arises out of or is
based upon (i) any material misrepresentation by the Investor or breach of any
representation or warranty by the Investor in this Agreement or in any exhibits
or schedules attached hereto, or other agreement delivered pursuant hereto; or
(ii) after any applicable notice and/or cure periods, any breach or default in
performance by the Investor of any covenant or undertaking to be performed by
the Investor hereunder, or any other agreement entered into by the Company and
the Investor relating hereto.
 
9.           Miscellaneous
 
9.1           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.


 
9

--------------------------------------------------------------------------------

 


9.2           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
9.4           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company to Advaxis, Inc., 305 College Road East,
Princeton, New Jersey 08540, Attention: Mark J. Rosenblum, with a copy (which
shall not constitute notice) to Greenberg Traurig, LLP, The MetLife Building,
200 Park Avenue, New York, NY 10166, Attention: Robert H. Cohen, Esq.; Fax#:
(212) 801-6400 or (b) in the case of the Investor, to the address as set forth
on the signature page or exhibit pages hereof or, in either case, at such other
address as such party may designate by TEN (10) business days advance written
notice to the other parties hereto.
 
9.5           Finder’s Fees.  Except for fees payable by the Company to persons
designated by the Company, each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction.  The Investor shall indemnify and hold harmless the Company from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Investor or any of its officers, partners, employees or
representatives is responsible.  The Company shall indemnify and hold harmless
the Investor from any liability for any commission or compensation in the nature
of a finders’ fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.


 
10

--------------------------------------------------------------------------------

 


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon Investor
and the Company, provided that no such amendment shall be binding on a holder
that does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.
 
9.7           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
9.8           Entire Agreement.  This Agreement represents the entire agreement
and understandings between the parties concerning the Exchange and the other
matters described herein and therein and supersedes and replaces any and all
prior agreements and understandings solely with respect to the subject matter
hereof and thereof.
 
9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.10         Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.
 
[SIGNATURES ON THE FOLLOWING PAGE]


 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.



 
THE COMPANY
     
ADVAXIS, INC.
     
By:
     /s/ Mark Rosenblum
   
Name: Mark Rosenblum
   
Title: Chief Financial Officer
     
INVESTOR:
       
     /s/ Thomas A. Moore
   
Thomas A. Moore
     
Address for Notices:
     
Thomas A. Moore
 
21 South Strawberry Street, 5D
 
Philadelphia, PA 19106
     
Fax#: ________________
     
SSN#: ________________

 
 
 

--------------------------------------------------------------------------------

 